PER CURIAM.
Movant appeals the denial, after an eviden-tiary hearing, of his Rule 24.035 motion for post-conviction relief. We remand.
Movant was charged by indictment with second degree murder, § 565.021.1(2), RSMo 1986, and armed criminal action, § 571.015, RSMo 1986. The cause was called for trial on April 27, 1992. On April 28, 1992, defendant pled guilty to both charges. On June 12, 1992, movant was sentenced to concurrent prison terms of thirty years. Movant filed a Rule 24.035 motion for post-conviction relief, which was subsequently amended by appointed counsel. The motion was denied after an evidentiary hearing.
In his first point on appeal, movant attacks the sufficiency of the motion court’s findings of fact and conclusions of law. We agree with movant’s contention that the findings were insufficient and, thus, a remand is required.
There is no precise formula to which findings of fact and conclusions of law must conform. Short v. State, 771 S.W.2d 859, 865 (Mo.App.1989). Generalized findings are sufficient if they enable the appellate court to meaningfully review the mov-ant’s contentions. Id. However, findings and conclusions will not be supplied by implication from the motion court’s ruling. Barry v. State, 850 S.W.2d 348, 350 (Mo. banc 1993). The motion court must enter findings of fact and conclusions of law on all issues presented. Rule 24.035(i); Nolan v. State, 817 S.W.2d 551, 552 (Mo.App.1991).
The motion court in this ease did not make the required findings on a number of movant’s contentions, some of which may depend upon determinations of credibility. See Nolan, 817 S.W.2d at 552.
*518We remand to the motion court for findings of fact and conclusions of law which comply with Rule 24.035(i).